Exhibit 10.6
 
AMENDMENT TO RESTRICTED STOCK AGREEMENT
 
This AMENDMENT TO RESTRICTED STOCK AGREEMENT (the “Amendment”) is entered into
as of the 12th day of January, 2013, by and between MOJO ORGANICS, INC., a
Delaware corporation (the “Company”), and Richard X. Seet (the “Executive”).
 
WHEREAS, the Company and Executive have entered into a Restricted Stock
Agreement dated May 21, 2012 (“Restricted Stock Agreement”); and
 
WHEREAS, it is the desire of the Company and the Executive to amend certain
terms in the Restricted Stock Agreement;
 
THEREFORE IT IS AGREED:
 
1. Amendment to Section 1(iii) of the Restricted Stock Agreement.  The text of
Section 1(iii) of the Restricted Stock Agreement is hereby amended to read as
follows:
 
“An aggregate of 3,884,171 of the Restricted Shares and the Retained
Distributions with respect thereto shall become vested when the Company’s twelve
(12) month trailing revenue (as reported in the Company’s periodic filings with
the Securities and Exchange Commission) (“Trailing Revenue”) totals $7.5 million
and the Company has also accomplished one or more of the business objectives set
forth below.  An additional 3,884,171 of the Restricted Shares and the Retained
Distributions with respect thereto shall become vested when the Company’s twelve
(12) month Trailing Revenue totals $15 million and the Company has also
accomplished two or more of the business objectives set forth below.  The
remaining 3,884,171 of the Restricted Shares and the Retained Distributions with
respect thereto shall become vested when the Company’s 12 month Trailing Revenue
totals $22.5 million and the Company has also accomplished all three of the
business objectives set forth below.  The following are the three business
objectives to be met by the Company referred to above, the fulfillment of which
will be determined by a majority of the then directors of the Company’s Board of
Directors, excluding the Executive:  (A) establishing a distributor network
sufficient to purchase all factory production; (B) establishing a production
quality control system which will include production standards, purchasing
standards, product labeling and product recall procedures; and (C) construction
of a production facility which will include site selection and regulatory
approval, construction of the production facility excluding equipment, and FDA
approval of the facility.  After the date that any of the Restricted Shares
become vested, upon the request of the Executive, the Company shall promptly
instruct its transfer agent to issue and deliver to the Executive a new
certificate for the Shares that have vested, which certificate shall not bear
the legend set forth in Section 5(vi). If, at any time prior to the vesting of
the Restricted Shares in accordance with this Section 1(iii), the Executive’s
employment with the Company is terminated, then the Restricted Shares that have
not then vested (and the Retained Distributions with respect thereto) shall be
forfeited to the Company and the Executive shall not thereafter have any rights
with respect to such Restricted Shares.  Notwithstanding the foregoing, if
Executive’s employment with the Company is terminated at any time other than by
the Company for “Cause” or by the Executive without “Good Reason,” then all of
the Restricted Shares shall automatically vest.  As used herein, “Cause” shall
mean:
 
 
 

--------------------------------------------------------------------------------

 
 
(a) any act or omission that constitutes a material breach by the Executive of
any of his obligations under the Restricted Stock Agreement as amended by this
Amendment; (b) the refusal or failure by Executive to carry out specific
reasonable directions of the person Executive reports to or the Board of
Directors which are of a material nature and consistent with Executive’s
position or the refusal or failure by Executive to satisfactorily perform
the  duties reasonably required of him by  the Company in his capacity as an
executive (it being acknowledged by the Executive that the vesting criteria set
forth herein is reasonable); (c) the Executive engaging in any misconduct,
negligence, fraud or dishonest action (including, without limitation, theft or
embezzlement), violence, threat of violence, or any activity that could result
in any violation of federal securities laws, in each case that is injurious to
the Company or any of its subsidiaries or affiliates ; (d) the Executive’s
material breach of a written policy of the Company or the rules of any
governmental or regulatory body applicable to the Company; (e) the conviction of
Executive of, or plea of nolo contendere to, a felony under federal or state
law, or a crime involving dishonesty or moral turpitude or which could reflect
negatively upon the Company or otherwise impair or impede its operations; or (f)
any other willful misconduct by the Executive which is materially injurious to
the financial condition or business reputation of the Company or any of its
Affiliates.  Notwithstanding the foregoing, no “Cause” for termination shall be
deemed to exist with respect to Executive’s acts described in clause (b) above,
unless the Company shall have given written notice to Executive within a period
not to exceed seven (7) calendar days of the Company’s knowledge of the initial
existence of the occurrence, specifying the “Cause” with reasonable
particularity and, within seven (7) calendar days after such notice, Executive
shall not have cured or eliminated the problem or thing giving rise to such
“Cause;” provided, however, no more than two cure periods need be provided
during any twelve-month period.  As used herein, “Good Reason” shall mean the
occurrence of any of the following circumstances without Executive’s prior
written consent:  (a) a substantial and material adverse change in the nature of
Executive’s title, duties and/or responsibilities with the Company that
represents a demotion from Executive’s title, duties or responsibilities as in
effect immediately prior to such change (such change, a “Demotion”) or the
assignment to Executive of any duties materially inconsistent with Executive’s
position, authority, duties and/or responsibilities; (b) material breach of the
Restricted Stock Agreement as amended by this Amendment by the Company; (c) a
failure by the Company to make any payment to Executive when due, unless the
payment is not material or is being contested by the Company, in good faith; or
(d) a liquidation, bankruptcy or receivership of the Company. Notwithstanding
the foregoing, no “Good Reason” shall be deemed to exist with respect to the
Company’s acts described in clauses (a), (b) or (c) above, unless Executive
shall have given written notice to the Company within a period not to exceed
seven (7) calendar days of Executive’s knowledge of the initial existence of the
occurrence, specifying the “Good Reason” with reasonable particularity and,
within seven (7) calendar days after such notice, the Company shall not have
cured or eliminated the problem or thing giving rise to such “Good Reason”;
provided, however, that no more than two cure periods shall be provided during
any twelve-month period.”
 
2. Full Force and Effect.   Except as expressly amended by this Amendment, each
of the other terms and provisions of the Restricted Stock Agreement shall
continue in full force and effect.
 

MOJO ORGANICS, INC.                  
By: /s/ Glenn Simpson  
   
/s/ Richard X. Seet
 
Glenn Simpson,     
   
Richard X. Seet
 
Chief Executive Officer
   
 
 

 
 

--------------------------------------------------------------------------------

                                            